DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
 As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “an inner insulating layer that coats a surrounding circumference of the internal conductor; an external conductor comprising a plurality of element wires that surround the inner coated wire; and an outer insulating layer that coats the external conductor, an external conductor aggregate-wire portion, comprising a plurality of element-wires of the external conductor are aggregated from a front end of the outer insulating layer, and the inner coated wire extend in different directions, and an internal conductor front side extended portion, that extends from a front end of the inner insulating layer of the inner coated wire that extends from the front end of the outer insulating layer, and the external conductor aggregate-wire portion are connected to the electrode pads on the rear surface of the solid-state imager.”
As of Claims 2-6: Claims 2-6 depend on claim 1 and area allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YAMADA et al. (US 2018/0132704 A1) teaches the structure (100) has an aligning element (20) which presses side surfaces of exposed external conductors of coaxial cables (30) positioned on both ends among coaxial cables and aligns coaxial cables with each other such that axial center directions are parallel and exterior coverings (34) are in contact. Ground electrode (12) is mounted in a substrate (10) for connecting external conductors of cables. External conductors of cables are electrically and mechanically connected to ground electrode of substrate via soldering and aligning element (See abstract).
KIMURA (US 2019/0216304 A1) teaches a configuration of the distal end part 31 of the endoscope 2 is explained in detail. FIG. 2 is a partial cross-sectional view of the distal end of the endoscope 2. FIG. 2 is a cross-sectional view that is cross-section on the plane that is perpendicular to the substrate surface of the imaging device 35 provided in the distal end part 31 of the endoscope 2 and that is parallel to the optical axis direction of the imaging device 35. The distal end part 31 of the insertion portion 4 in the endoscope 2 and part of the curved portion 32 are illustrated in FIG. 2 (See paragraph 0033).
YAMADA. (US 2018/0006388 A1) teaches an electronic circuit module includes: a substrate on which a wiring pattern having an electrode portion is formed; a cable having an external insulator and a conductor portion, at least a distal end side of the external insulator being removed to expose a conductor, an exposed portion of the conductor being defined as the conductor portion; and an electronic component having terminals at least on two opposed faces 
MIKAMI (US 2018/0070803) teaches in paragraph [0020] the endoscope 2 captures an in-vivo image of a subject and outputs an imaging signal by allowing an insertion portion 4 to be inserted into the subject. A bundle of electric cables inside the universal cord 6 is extended to a distal end of the insertion portion 4 of the endoscope 2 and is connected to an imaging device provided in a distal end portion 31 of the insertion portion 4. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about 






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697